People v Toole (2015 NY Slip Op 04415)





People v Toole


2015 NY Slip Op 04415


Decided on May 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2015

Mazzarelli, J.P., Acosta, Renwick, Manzanet-Daniels, Feinman, JJ.


2444/13 15215A 603/14 15215

[*1] The People of the State of New York, Respondent, —
vDandre Toole, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Larry Stephen, J. at plea and sentencing), rendered on or about November 1, 2013, and a judgment of the Supreme Court, New York County (Larry Stephen, J. at plea; Robert Mandelbaum, J. at sentencing), rendered on or about March 17, 2014,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentences not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: MAY 26, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.